Adams, On. J.,
dissenti/ng. While it is true, as the majority hold, that an advancement is not a part of the estate of the ancestor, yet it is to be taken into consideration in making a distribution of the estate, and an heir who has received advancements shall receive only so much as, taken with the advancements, would amount to what his distributive share would have beén if he had received no advancements. This seems to me to be the plain and literal meaning. (Code, § 2159.) The manifest object of the statute is to enable the ancestor to make a partial, distribution of his estate in advance, according to the circumstances of his heirs, and his ability to aid them without doing injustice to others. The very idea of an advancement is that it is a distribution made in advance of death. While it is irrevocable, like a gift, it differs from a gift. It is to be taken into account in distribution, as a gift is not. It is not literally, of course, to be added to the estate again. It is, however, to “ be consid- . ered part of the. estate,” or, in other words, it is to be charged *126against the heir, who has received it, in determining how much more, if anything, he is to receive. I think that the advancements in this case should have been charged against those who had received them, in determining the distribution as between them and the widow.